EXHIBIT 10.12


 
AGREEMENT AND
PLAN OF REORGANIZATION
 
This Agreement and Plan of Reorganization (the “Agreement”) is made and entered
into effective this 30th day of January, 2017 (the “Effective Date”), by and
among Line Drive Energy, LLC, a Texas limited liability company (the “Company”),
Greg McCabe, Sr., an individual (the “Seller”), Torchlight Energy Resources,
Inc., a Nevada corporation (the “Purchaser”), and Torchlight Acquisition
Corporation, a Texas corporation (the “Merger Sub”). The Company, the Seller,
the Purchaser, and the Merger Sub are sometimes hereinafter collectively
referred to as the “Parties.”
 
WHEREAS, the respective Boards of Directors of Purchaser and Merger Sub and the
Seller, as both the Manager and sole Member of the Company, have each determined
that the merger of the Merger Sub with and into the Company (the “Merger”) upon
the terms and subject to the conditions set forth in this Agreement is
advisable, fair to and in the best interests of the Company and Merger Sub, as
the “Parties to the Merger” and their respective owners and have approved the
Merger pursuant to the Plan of Merger attached hereto as Exhibit A (the “Plan of
Merger”);
 
NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements and the respective representations and warranties herein contained,
and on the terms and subject to the conditions herein set forth, the parties
hereto, intending to be legally bound, hereby agree as follows:
 
ARTICLE I
THE MERGER
 
1.1           The Merger.  At the Effective Time (as defined in Section 1.2) and
subject to the terms and conditions of this Agreement and the Plan of Merger,
Merger Sub shall be merged with and into the Company and the separate existence
of Merger Sub shall thereupon cease, in accordance with the applicable
provisions of the Texas Business Organizations Code (the “Act”). the Company
shall be the surviving organization in the Merger (sometimes referred to herein
as the “Surviving Organization”) and will continue to be governed by the laws of
the State of Texas, and the existence of the Company will continue. The Merger
will have the effects specified by the Act.
 
1.2           Closing and Effective Time of the Merger.  The closing (the
“Closing”) will take place at the Purchaser’s offices or at such other place as
agreed upon among the Parties on the later of (a) the Effective Date or (b) as
soon as practicable following fulfillment or waiver of the conditions specified
in Article VII of this Agreement (the “Closing Date”). In addition to the other
actions contemplated hereunder, the Parties to the Merger will cause a
Certificate of Merger (the “Certificate of Merger”) to be filed with the office
of the Secretary of State of the State of Texas as provided in Section 10.151 of
the Act, and will cause this Plan of Merger to be on file at the principal place
of business of the Company. Subject to and in accordance with the laws of the
State of Texas, the Merger will become effective upon the filing of the
Certificate of Merger with the office of the Secretary of State of the State of
Texas, or such later time or date as may be specified in the Certificate of
Merger (the “Effective Time”).
 
 
1

 
 
ARTICLE II
THE SURVIVING ORGANIZATION
 
2.1           Certificate of Formation. The Certificate of Formation of the
Company, as in effect immediately prior to the Effective Time shall be the
Certificate of Formation of the Surviving Organization until the same shall be
altered or amended.
 
2.2.           Company Agreement. The Company Agreement of the Company, as in
effect immediately prior to the Effective Time shall be the Company Agreement of
the Surviving Organization until the same shall be altered or amended.
 
2.3.           Manager. The Manager of the Company, as the Surviving
Organization, immediately after the Effective Time shall be John Brda.
 
ARTICLE III
CONVERSION OF SECURITIES
 
3.1           Conversion of Capital Stock of Merger Sub. As of the Effective
Time, by virtue of the Merger and without any action on the part of Purchaser,
Merger Sub, the Company or the respective shareholders of members thereof, each
share of the capital stock of Merger Sub issued and outstanding immediately
prior to the Effective Time shall be automatically converted into and become one
(1) validly issued membership interest in the Surviving Organization, and such
membership interest in the Surviving Organization shall constitute all of the
issued and outstanding membership interests in the Surviving Organization
immediately following the Effective Time.
 
3.2           Conversion of Membership Interest in the Company.
 
(a)           Aggregate Merger Consideration. The aggregate merger consideration
payable for the issued and outstanding membership interest in the Company (the
“Merger Consideration”) shall be 3,301,739 restricted shares of common stock,
par value $0.001 per share, of Purchaser (the “Purchaser Common Stock”). The
issuance of the Purchaser Common Stock will not be registered.
 
(b)           Cancellation of the Company Membership Interest. As of the
Effective Time, by virtue of the Merger and without any action on the part of
Purchaser, Merger Sub, the Company or the respective shareholders of members
thereof, the membership interest in the Company issued and outstanding
immediately prior to the Effective Time (the “Company Membership Interest”)
shall cease to exist; provided, however, that the holder of the Company
Membership Interest shall be entitled to the Merger Consideration in the form of
Purchaser Common Stock.
 
(c)            Payment of Merger Consideration. At the Closing, Purchaser will
deliver to Seller stock certificates evidencing the Purchaser Common Stock.
 
 
2

 
 
3.3           Tax Consequences. The Parties intend for the Merger to constitute
a reorganization within the meaning of Sections 368(a)(1)(A) and (a)(2)(E) of
the Internal Revenue Code of 1986, as amended (the “Code”). The Parties adopt
this Agreement as a plan of reorganization with the meaning of Treasury
Regulations Section 1.368-2(g). “Treasury Regulations” shall mean the temporary
and final Income Tax Regulations promulgated under the Code, as such regulations
may be amended from time to time (including corresponding provisions of
succeeding Treasury Regulations). The Parties agree to satisfy the tax return
reporting requirements of Treasury Regulations §1.368-3.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
OF THE COMPANY AND THE SELLER
 
The Company and the Seller, jointly and severally, hereby represent and warrant
to Purchaser as follows:
 
Section 4.1.         Organization, Good Standing and Qualification of the
Company.
 
(i)           The Company is a Texas limited liability company, duly organized
and validly existing under the laws of the state of Texas, (ii) has all
requisite power and authority to carry on its business, and (iii) is duly
qualified to transact business and is in good standing in all jurisdictions
where its ownership, lease or operation of property or the conduct of its
business requires such qualification, except where the failure to do so would
not have a material adverse effect to the Company.
 
(ii)           The Company Membership Interest is the sole ownership interest in
the Company. There is no other class of equity interest authorized or issued by
the Company. The Company Membership Interest is owned beneficially and of record
by the Seller free and clear of any liens, claims, equities, charges, options,
rights of first refusal or encumbrances. The Company has no obligation to
repurchase, reacquire, or redeem any of its outstanding equity interests. There
are no outstanding securities convertible into or evidencing the right to
purchase or subscribe for any equity interests of the Company, there are no
outstanding or authorized options, warrants, calls, subscriptions, rights,
commitments or any other agreements of any character obligating the Company to
issue any securities convertible into or evidencing the right to purchase or
subscribe for any security of the Company, and there are no agreements or
understandings with respect to the voting, sale, transfer or registration of any
equity interests of the Company.
 
Section 4.2             Subsidiaries. The Company does not own any subsidiaries.
 
Section 4.3             Ownership of the Assets. Subject to that certain
Participation Agreement set forth in Schedule 4.16, at Closing, the Company will
own all of the assets listed in Schedule 4.3 (“Assets”).
 
Section 4.4            Ownership of the Company Membership Interest. The Seller
has the unrestricted right and power to transfer, convey and deliver full
ownership of the Company Membership Interest without the consent or agreement of
any other person and without any designation, declaration or filing with any
governmental authority. Upon the transfer of the Company Membership Interest to
Purchaser as contemplated herein, Purchaser will receive good and valid title
thereto, free and clear of any liens, claims, equities, charges, options, rights
of first refusal, encumbrances or other restrictions.
 
 
3

 
 
Section 4.5              Authorization.
 
(i)           All action on the part of the Company necessary for the
authorization, execution, delivery and performance of this Agreement and all
documents related to consummate the transactions contemplated herein have been
taken by the Company. The Company has the requisite power and authority to
execute and deliver this Agreement and to perform its obligations hereunder and
to consummate the transactions contemplated hereby. This Agreement, when duly
executed and delivered in accordance with its terms, will constitute a valid and
binding obligation of the Company, enforceable against each in accordance with
its terms, except as may be limited by bankruptcy, insolvency, reorganization,
and other similar laws of general application relating to or affecting
creditors’ rights and to general equitable principles.
 
(ii)           The Seller represents that he is a person of full age of
majority, with full power, capacity, and authority to enter into this Agreement
and perform the obligations contemplated hereby by and for himself. All action
on the part of the Seller necessary for the authorization, execution, delivery
and performance of this Agreement by him has been taken, or will be taken by
them prior to the Closing Date. This Agreement, when duly executed and delivered
in accordance with its terms, will constitute legal, valid and binding
obligation of the Seller enforceable against him in accordance with the terms,
except as may be limited by bankruptcy, insolvency, reorganization and other
similar laws of general application affecting creditors’ rights generally or by
general equitable principles.
 
Section 4.6              No Breaches or Defaults. The execution, delivery, and
performance of this Agreement by the Company and the Seller does not: (i)
conflict with, violate, or constitute a breach of or a default under any other
outstanding agreements or the constituent documents of the Company, (ii) result
in the creation or imposition of any lien, claim, or encumbrance of any kind
upon the Company or the Assets or (iii) require any authorization, consent,
approval, exemption, or other action by or filing with any third party or
Governmental Authority (as defined below) under any provision of: (a) any
applicable Legal Requirement (as defined below), or (b) any credit or loan
agreement, promissory note, or any other agreement or instrument to which the
Seller or the Company is a party or by which the Company or the Assets may be
bound or affected. For purposes of this Agreement, “Governmental Authority”
means any foreign governmental authority, the United States of America, any
state of the United States, and any political subdivision of any of the
foregoing, and any agency, department, commission, board, bureau, court, or
similar entity, having jurisdiction over the parties hereto or their respective
assets or properties. For purposes of this Agreement, “Legal Requirement” means
any law, statute, injunction, decree, order or judgment (or interpretation of
any of the foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority.
 
Section 4.7               Consents. No permit, consent, approval or
authorization of, or designation, declaration or filing with, any Governmental
Authority or any other person or entity is required on the part of the Seller or
the Company in connection with the execution and delivery by the Seller or the
Company of this Agreement or the consummation and performance of the
transactions contemplated hereby.
 
 
4

 
 
Section 4.8               Pending Claims. There is no claim, suit, arbitration,
investigation, action, litigation or other proceeding, whether judicial,
administrative or otherwise, now pending or, to the Seller’s or the Company’s
knowledge, contemplated or threatened against the Seller, the Company or the
Assets before any court, arbitration, administrative or regulatory body or any
governmental agency which may result in any judgment, order, award, decree,
liability or other determination which will or could reasonably be expected to
have any material effect upon the Seller, the Company, or the Assets, and there
is no basis known to the Seller or the Company for any such action. No
litigation is pending, or, to the Seller’s or the Company’s knowledge,
threatened against the Seller or the Company, or the Assets which seeks to
restrain or enjoin the execution and delivery of this Agreement or any of the
documents referred to herein or the consummation of any of the transactions
contemplated thereby or hereby. Neither the Seller nor the Company is subject to
any judicial injunction or mandate or any quasi-judicial or administrative order
or restriction directed to or against them or which would affect the Company or
the Assets.
 
Section 4.9              Taxes. Tthe Company has timely and accurately prepared
and filed all federal, state, foreign and local tax returns and reports required
to be filed prior to such dates and has timely paid all taxes shown on such
returns as owed for the periods of such returns, including all sales taxes and
withholding or other payroll related taxes shown on such returns. The Company is
not delinquent in the payment of any tax or governmental charge of any nature.
Neither the Company nor the Seller have any knowledge of any liability for any
tax to be imposed by any taxing authorities upon the Company as of the Effective
Date and as of the Closing that is not adequately provided for. No assessments
or notices of deficiency or other communications have been received by the
Seller or the Company with respect to any tax return which has not been paid,
discharged or fully reserved against and no amendments or applications for
refund have been filed or are planned with respect to any such return. None of
the federal, state, foreign and local tax returns of the Company have been
audited by any taxing authority. Neither the Seller nor the Company have any
knowledge of any additional assessments, adjustments or contingent tax liability
(whether federal or state) of any nature whatsoever, whether pending or
threatened against the Company for any period, nor of any basis for any such
assessment, adjustment or contingency. There are no agreements between the
Company and any taxing authority, including, without limitation, the Internal
Revenue Service, waiving or extending any statute of limitations with respect to
any tax return.
 
Section 4.10           Acquisition of Stock for Investment. The Seller
understands that the issuance of the Purchaser Common Stock (as referenced in
Section 3.2 herein) will not have been registered under the Securities Act of
1933, as amended (the “Securities Act”), or any state securities acts, and
accordingly, are restricted securities, and the Seller represents and warrants
to the Purchaser that the present intention of the Seller is to receive and hold
the Purchaser Common Stock for investment only and not with a view to the
distribution or resale thereof. Additionally, the Seller understands that any
sale of any of the issued Purchaser Common Stock will require, under current
law, either (a) the registration of the such Purchaser Common Stock under the
Securities Act and applicable state securities acts; (b) compliance with Rule
144 of the Securities Act; or (c) the availability of an exemption from the
registration requirements of the Securities Act and applicable state securities
acts.
 
 
5

 
 

To assist in implementing the above provisions, the Seller hereby consents to
the placement of the legend, or a substantially similar legend, set forth below,
on all certificates representing ownership of the Purchaser Common Stock
acquired hereby until the Purchaser Common Stock have been sold, transferred, or
otherwise disposed of, pursuant to the requirements hereof. The legend shall
read substantially as follows:
 
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY APPLICABLE STATE SECURITIES ACTS. THESE SECURITIES HAVE BEEN
ACQUIRED FOR INVESTMENT, ARE RESTRICTED AS TO TRANSFERABILITY, AND MAY NOT BE
SOLD, HYPOTHECATED, OR OTHERWISE TRANSFERRED WITHOUT COMPLIANCE WITH THE
REGISTRATION AND QUALIFICATION PROVISIONS OF APPLICABLE FEDERAL AND STATE
SECURITIES LAWS OR APPLICABLE EXEMPTIONS THEREFROM.”
 
Section 4.11            Access to Information. The Seller hereby confirms and
represents that he (a) has access to and has reviewed all current information
about the Purchaser filed with the Securities and Exchange Commission (the
“SEC”) (which filings can be accessed by going to
www.sec.gov/edgar/searchedgar/companysearch.html, typing “Torchlight Energy
Resources” in the “Company name” field, and clicking the “Search” button)
(collectively, the “SEC Reports”); (b) has been afforded the opportunity to ask
questions of and receive answers from representatives of the Purchaser
concerning the business and financial condition, properties, operations and
prospects of the Purchaser and all such questions have been answered to the full
satisfaction of the Seller; (c) has such knowledge and experience in financial
and business matters so as to be capable of evaluating the relative merits and
risks of the transactions contemplated hereby; (d) has had an opportunity to
engage and is represented by an attorney of his choice; (e) has had an
opportunity to negotiate the terms and conditions of this Agreement; (f) has
been given adequate time to evaluate the merits and risks of the transactions
contemplated hereby; and (g) has been provided with and given an opportunity to
review all current information about the Purchaser.
 
Section 4.12             Purchase for Investment – Accredited Investor. The
Seller is acquiring the Purchaser Common Stock for his own account, for
investment purposes only and not with view to any public resale or other
distribution thereof. The Seller represents and warrants that it is an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D of
the Securities Act. The Seller and/or his representatives have received, or have
had access to, and have had sufficient opportunity to review, all books,
records, financial information and other information which each of them consider
necessary or advisable to enable them to make a decision concerning its
acquisition of the Purchaser Common Stock, and that each of them possesses such
knowledge and experience in financial and business matters that each is capable
of evaluating the merits and risks of his investment hereunder.
 
Section 4.13             Labor Matters. The Company is not a party or otherwise
subject to any collective bargaining agreement with any labor union or
association. There are no discussions, negotiations, demands or proposals that
are pending or have been conducted or made with or by any labor union or
association, and there are not pending or threatened against the Company any
labor disputes, strikes or work stoppages. To the Company’s and the Seller’s
knowledge, the Company is in compliance with all federal and state laws
respecting employment and employment practices, terms and conditions of
employment and wages and hours, and, to their knowledge, is not engaged in any
unfair labor practices. The Company is not a party to any written or oral
contract, agreement or understanding for the employment of any officer, director
or employee of the Company.
 
 
6

 
 
Section 4.14               Compliance with Laws. To Sellers knowledge, the
Company is in compliance with all statutes, orders, rules, ordinances and
regulations applicable to it or to the ownership of its assets or the operation
of its businesses. Neither the Seller nor the Company has any basis to expect,
nor have they received, any order or notice of any such violation or claim of
violation of any such statute, order, rule, ordinance or regulation by the
Company. The Company owns, holds, possesses or lawfully uses in the operation of
its business all permits and licenses which are in any manner necessary or
required for it to conduct its operation and business as now being conducted.
 
Section 4.15                No Conflicts. The execution and delivery of this
Agreement by the Company does not, and the performance and consummation of the
transactions contemplated hereby by the Company, will not (i) conflict with the
articles of organization or regulations of the Company as appropriate; (ii)
conflict with or result in a breach or violation of, or default under, or give
rise to any right of acceleration or termination of, any of the terms,
conditions or provisions of any note, bond, lease, license, agreement or other
instrument or obligation to which the Company is a party or by which the
Company’s assets or properties are bound; or (iii) result in the creation of any
encumbrance on any of the assets or properties of the Company.
 
Section 4.16              Title to Properties; Encumbrances. At Closing, to
Seller’s knowledge, the Assets are free and clear of all mortgages, claims,
liens, security interests, charges, leases, encumbrances and other restrictions
of any kind and nature, except (i) as disclosed in Schedule 4.16, (ii) statutory
liens not yet delinquent, and (iii) such liens consisting of zoning or planning
restrictions, imperfections of title, easements and encumbrances, if any, as do
not materially detract from the value or materially interfere with the present
use of the property or assets subject thereto or affected thereby.
 
Section 4.17               No Liabilities. As of the Closing Date, the Company
does not and shall not have any obligation or liability (contingent or
otherwise) or unpaid bill to any third party, except as set forth herein in
Schedule 4.17.
 
Section 4.18               Contracts and Leases. Except as shown on Exhibit
4.18, the Company does not (i) have any leases of personal property relating to
the Assets, whether as lessor or lessee; (ii) have any contractual or other
obligations relating to the Assets, whether written or oral; and (iii) have
given any power of attorney to any person or organization for any purpose
relating to the Assets. The Company shall provide to Purchaser prior to the
Closing Date each and every contract, lease or other document relating to the
Assets to which it is subject or is a party or a beneficiary. To the Company’s
and the Seller’s knowledge, such contracts, leases or other documents are valid
and in full force and effect according to their terms and constitute legal,
valid and binding obligations of the Company and the other respective parties
thereto and are enforceable in accordance with their terms. The Seller and the
Company have no knowledge of any default or breach under such contracts, leases
or other documents or of any pending or threatened claims under any such
contracts, leases or other documents. Neither the execution of this Agreement,
nor the consummation of all or any of the transactions contemplated under this
Agreement, will constitute a breach or default under any such contracts, leases
or other documents which would have a material adverse effect on the financial
condition of the Company or the Assets after the Closing.
 
 
7

 
 
Section 4.19               No Pending Transactions. Except for the transactions
contemplated by this Agreement, the Company is not a party to or bound by or the
subject of any agreement, undertaking, commitment or discussions or negotiations
with any person that could result in: (i) the sale, merger, consolidation or
recapitalization of the Company; (ii) the sale of any of the Assets; (iii) the
sale of any outstanding equity interest of the Company; (iv) the acquisition by
the Company of any operating business or the capital stock of any other person
or entity; (v) the borrowing of money; (vi) any agreement with any of the
respective officers, managers or affiliates of the Company; or (vii) any
expenditures or the performance by the Company extending for a period more than
one year from the date hereof.
 
Section 4.20               Material Agreements; Action. Except for the
transactions contemplated by this Agreement and as set forth in Schedule 4.16,
there are no contracts, agreements, commitments, understandings or proposed
transactions, whether written or oral, to which the Company is a party or by
which it is bound that involve or relate to (i) any of the respective officers,
directors, stockholder or partners of the Company or (ii) covenants of the
Seller or the Company not to compete in any line of business or with any person
in any geographical area or covenants of any other person not to compete with
the Company in any line of business or in any geographical area.
 
Section 4.21                    Insurance Policies. Copies of all insurance
policies maintained by the Company have been or will be delivered or made
available to Purchaser. The policies of insurance held by the Company are in
such amounts, and insure against such losses and risks, as the Company
reasonably deems appropriate for their property and business operations. All
such insurance policies are in full force and effect and all premiums due
thereon have been paid and will be paid through the Closing.
 
Section 4.22                  No Default. The Company is not in default under
any term or condition of any instrument evidencing, creating or securing any
indebtedness of the Company, and there has been no default in any material
obligation to be performed by the Company under any other contract, lease,
agreement, commitment or undertaking to which the Company is a party or by which
it or its assets or properties are bound, nor has the Company waived any
material right under any such contract, lease, agreement, commitment or
undertaking.
 
Section 4.23                  Books and Records. The books of account, minute
books, stock record books and other records of the Company, all of which have
been made available to Purchaser, are accurate and complete and have been
maintained in accordance with sound business practices.
 
Section 4.24                Environmental. To Seller’s knowledge, the Company is
not in violation of any state, local or federal statutes, laws, regulations,
ordinances, or rules pertaining to health or the environment requirements
affecting the Assets. Neither the Company nor the Seller have received any
citation, directive, letter or other communication, written or oral, or any
notice of any proceeding, claim or lawsuit relating to any environmental issue
arising out of the ownership of any of the Assets, and there is no basis known
to the Company or the Seller for any such action.
 
 
8

 
 
Section 4.25                   Disclosure. No representation or warranty of the
Seller or the Company contained in this Agreement (including the exhibits
hereto) contains any untrue statement or omits to state a material fact
necessary in order to make the statements contained herein or therein, in light
of the circumstances under which they were made, not misleading.
 
Section 4.26                      Employee Benefit Plans. The Company is not a
party to any employee-benefit plan.
 
Section 4.27                    Brokerage Commission. No broker or finder has
acted on behalf of the Seller or the Company in connection with this Agreement
or the transactions contemplated hereby and no person is entitled to any
brokerage or finder’s fee or compensation in respect thereto based in any way on
agreements, arrangements or understandings made by or on behalf of the Seller or
the Company.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
OF PURCHASER AND MERGER SUB
 
The Purchaser and Merger Sub hereby represent and warrant to the Company and the
Seller as follows:
 
Section 5.1                          Organization, Good Standing and
Qualification.
 
(a)           The Purchaser (i) is a corporation duly organized, validly
existing and in good standing under the laws of the state of Nevada, (ii) has
all requisite power and authority to carry on its business, and (iii) is duly
qualified to transact business and is in good standing in all jurisdictions
where its ownership, lease or operation of property or the conduct of its
business requires such qualification, except where the failure to do so would
not have a material adverse effect to the Purchaser.
 
(b)           The Merger Sub (i) is a corporation duly organized, validly
existing and in good standing under the laws of the state of Texas, (ii) has all
requisite power and authority to carry on its business, and (iii) is duly
qualified to transact business and is in good standing in all jurisdictions
where its ownership, lease or operation of property or the conduct of its
business requires such qualification, except where the failure to do so would
not have a material adverse effect to the Merger Sub.
 
Section 5.2                Authorization. All action on the part of the
Purchaser and the Merger Sub necessary for the authorization, execution,
delivery and performance of this Agreement and all documents related to
consummate the transactions contemplated herein has been taken by the respective
corporation. Each of the Purchaser and the Merger Sub has the requisite power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
This Agreement, when duly executed and delivered in accordance with its terms,
will constitute a valid and binding obligation of each of the Purchaser and the
Merger Sub, enforceable against such corporation in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, and other
similar laws of general application relating to or affecting creditors’ rights
and to general equitable principles.
 
 
9

 
 
Section 5.3                No Breaches or Defaults. The execution, delivery, and
performance of this Agreement by each of Purchaser and Merger Sub does not: (i)
conflict with, violate, or constitute a breach of or a default under or (ii)
require any authorization, consent, approval, exemption, or other action by or
filing with any third party or Governmental Authority under any provision of:
(a) any applicable Legal Requirement, or (b) any credit or loan agreement,
promissory note, or any other agreement or instrument to which any of Purchaser
and Merger Sub is a party.
 
Section 5.4               Consents. No permit, consent, approval or
authorization of, or designation, declaration or filing with, any Governmental
Authority or any other person or entity is required on the part of any of
Purchaser and Merger Sub in connection with the execution and delivery by
Purchaser and Merger Sub of this Agreement or the consummation and performance
of the transactions contemplated hereby.
 
Section 5.5              Disclosure. No representation or warranty of Purchaser
and Merger Sub contained in this Agreement (including the exhibits hereto)
contains any untrue statement or omits to state a material fact necessary in
order to make the statements contained herein or therein, in light of the
circumstances under which they were made, not misleading.
 
Section 5.6               Brokerage Commission. No broker or finder has acted on
behalf of any of Purchaser and Merger Sub in connection with this Agreement or
the transactions contemplated hereby and no person is entitled to any brokerage
or finder’s fee or compensation in respect thereto based in any way on
agreements, arrangements or understandings made by or on behalf of any of
Purchaser and Merger Sub.
 
ARTICLE VI
 
[INTENTIONALLY OMITTED]
 
ARTICLE VII
CONDITIONS TO CLOSING OF
THE SELLER AND THE COMPANY
 
Each obligation of the Seller and the Company to be performed on the Closing
Date shall be subject to the satisfaction of each of the conditions stated in
this Article VII, except to the extent that such satisfaction is waived by the
Seller and the Company in writing:
 
Section 7.1               Payment of Merger Consideration. Purchaser shall have
tendered the Merger Consideration as referenced in Section 3.2 hereof to the
Company concurrently with the Closing, in the form of certificates evidencing
the Purchaser Common Stock duly endorsed to Seller or accompanied by duly
executed stock powers in form and substance satisfactory to the Seller.
 
Section 7.2            Corporate Resolutions. Purchaser and Merger Sub shall
provide a corporate resolution of its respective Board of Directors which
approves the transactions contemplated herein and authorizes the execution,
delivery and performance of this Agreement and the documents referred to herein
to which it is or is to be a party dated as of the Closing Date.
 
 
10

 
 
Section 7.3            Absence of Proceedings. No action, suit or proceeding by
or before any court or any governmental or regulatory authority shall have been
commenced and no investigation by any governmental or regulatory authority shall
have been commenced seeking to restrain, prevent or challenge the transactions
contemplated hereby or seeking judgments against Purchaser.
 
ARTICLE VIII
CONDITIONS TO CLOSING OF
THE PURCHASER AND MERGER SUB
 
Each obligation of Purchaser and Merger Sub to be performed on the Closing Date
will be subject to the satisfaction of each of the conditions stated in this
Article VIII, except to the extent that such satisfaction is waived by Purchaser
in writing.
 
Section 8.1               Delivery of Purchaser Warrants. The Company shall have
delivered certificates evidencing the Warrants to acquire shares of common stock
of the Purchaser held by the Company and listed on Schedule 4.3 duly endorsed to
the Company.
 
Section 8.2               Company Resolutions. The Company shall provide to
Purchaser resolutions of its sole Member and Manager, the Seller, which approves
all of the transactions contemplated herein and authorizes the execution,
delivery and performance of this Agreement and the documents referred to herein
to which it is or is to be a party dated as of the Closing Date.
 
Section 8.3                 No Assumption of Liabilities. The Purchaser will not
assume any liabilities of the Company as of the Closing Date.
 
Section 8.4             Absence of Proceedings. No action, suit or proceeding by
or before any court or any governmental or regulatory authority will have been
commenced and no investigation by any governmental or regulatory authority will
have been commenced seeking to restrain, prevent or challenge the transactions
contemplated hereby or seeking judgments against the Company or any of the
Assets.
 
ARTICLE IX
INDEMNIFICATION
 
Section 9.1               Indemnification from the Seller. Seller hereby agrees
to and shall indemnify, defend (with legal counsel reasonably acceptable to
Purchaser), and hold Purchaser, its officers, directors, shareholders,
employees, affiliates, parent, agents, legal counsel, successors and assigns
(collectively, the “Purchaser Group”) harmless at all times after the date of
this Agreement, from and against any and all actions, suits, claims, demands,
debts, liabilities, obligations, losses, damages, costs, expenses, penalties or
injury (including reasonable attorneys’ fees and costs of any suit related
thereto) suffered or incurred by any of the Purchaser Group arising from: (a)
any misrepresentation by, or breach of any covenant or warranty of the Seller or
the Company contained in this Agreement, or any exhibit, certificate, or other
instrument furnished or to be furnished by the Seller or the Company hereunder;
(b) any nonfulfillment of any agreement on the part of the Seller under this
Agreement; or (c) any suit, action, proceeding, claim or investigation against
Purchaser Group which arises from or which is based upon or pertaining to the
Seller’s or the Company’s conduct or the operation or liabilities of the
business of the Company or the Assets prior to the Closing Date.
 
 
11

 
 
Section 9.2               Indemnification from Purchaser. Purchaser agrees to
and shall indemnify, defend (with legal counsel reasonably acceptable to the
Seller) and hold the Seller and its officers, directors, affiliates, agents,
legal counsel, successors and assigns (collectively, the “Seller Group”)
harmless at all times after the date of the Agreement from and against any and
all actions, suits, claims, demands, debts, liabilities, obligations, losses,
damages, costs, expenses, penalties or injury (including reasonable attorney’s
fees and costs of any suit related thereto) suffered or incurred by any of
Seller Group, arising from (a) any misrepresentation by, or breach of any
covenant or warranty of Purchaser contained in this Agreement or any exhibit,
certificate, or other agreement or instrument furnished or to be furnished by
Purchaser hereunder or; (b) any nonfulfillment of any agreement on the part of
Purchaser under this Agreement.;
 
Section 9.3              Defense of Claims. If any lawsuit enforcement action or
any attempt to collect on an alleged liability is filed against any party
entitled to the benefit of indemnity hereunder, written notice thereof shall be
given to the indemnifying party within ten (10) business days after receipt of
notice or other date by which action must be taken; provided that the failure of
any indemnified party to give timely notice shall not affect rights to
indemnification hereunder except to the extent that the indemnifying party
demonstrates damage caused by such failure. After such notice, the indemnifying
party shall be entitled, if it so elects, to take control of the defense and
investigation of such lawsuit or action and to employ and engage attorneys of
its own choice to handle and defend the same, at the indemnifying party's cost,
risk and expense; and such indemnified party shall cooperate in all reasonable
respects, at its cost, risk and expense, with the indemnifying party and such
attorneys in the investigation, trial and defense of such lawsuit or action and
any appeal arising therefrom; provided, however, that the indemnified party may,
at its own cost, participate in such investigation, trial and defense of such
lawsuit or action and any appeal arising therefrom. The indemnifying party shall
not, without the prior written consent of the indemnified party, effect any
settlement of any proceeding in respect of which any indemnified party is a
party and indemnity has been sought hereunder unless such settlement of a claim,
investigation, suit, or other proceeding only involves a remedy for the payment
of money by the indemnifying party and includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such proceeding.
 
Section 9.4             Default of Indemnification Obligation. If an entity or
individual having an indemnification, defense and hold harmless obligation, as
above provided, shall fail to assume such obligation, then the party or entities
or both, as the case may be, to whom such indemnification, defense and hold
harmless obligation is due shall have the right, but not the obligation, to
assume and maintain such defense (including reasonable counsel fees and costs of
any suit related thereto) and to make any settlement or pay any judgment or
verdict as the individual or entities deem necessary or appropriate in such
individuals or entities absolute sole discretion and to charge the cost of any
such settlement, payment, expense and costs, including reasonable attorneys’
fees, to the entity or individual that had the obligation to provide such
indemnification, defense and hold harmless obligation and same shall constitute
an additional obligation of the entity or of the individual or both, as the case
may be.
 
 
12

 
 
Section 9.5                Survival of Representations and Warranties. The
respective representations, warranties and indemnities given by the parties to
each other pursuant to this Agreement shall survive the Closing for a period
ending twelve (12) months from the Closing Date (“Survival Date”).
Notwithstanding anything to the contrary contained herein, no claim for
indemnification may be made against the party required to indemnify (the
“Indemnitor”) under this Agreement unless the party entitled to indemnification
(the “Indemnitee”) shall have given the Indemnitor written notice of such claim
as provided herein on or before the Survival Date. Any claim for which notice
has been given prior to the expiration of the Survival Date shall not be barred
hereunder.
 
ARTICLE X
MISCELLANEOUS
 
Section 10.1             Amendment; Waiver. Neither this Agreement nor any
provision hereof may be amended, modified or supplemented unless in writing,
executed by all the parties hereto. Except as otherwise expressly provided
herein, no waiver with respect to this Agreement shall be enforceable unless in
writing and signed by the party against whom enforcement is sought. Except as
otherwise expressly provided herein, no failure to exercise, delay in
exercising, or single or partial exercise of any right, power or remedy by any
party, and no course of dealing between or among any of the parties, shall
constitute a waiver of, or shall preclude any other or further exercise of, any
right, power or remedy.
 
Section 10.2               Notices. Any notices or other communications required
or permitted hereunder shall be sufficiently given if in writing and delivered
in Person or sent by registered or certified mail (return receipt requested) or
nationally recognized overnight delivery service, postage pre-paid, addressed as
follows, or to such other address has such party may notify to the other parties
in writing:
 
(a)
If to the Seller
Greg McCabe
 
or the Company:
500 W. Texas, Suite 890
 
 
Midland, Texas 79701
 
 
 
 
with a copy to:
Michael J. Dawson
 
 
Dawson Parrish, PC
 
 
309 W. 7th St, Ste. 915
 
 
Fort Worth, Texas 76102
 
 
 
(b)
If to the Purchaser
Torchlight Energy Resources, Inc.
 
or Merger Sub:
Attn: John Brda, President
 
 
5700 W. Plano Parkway, Suite 3600
 
 
Plano, Texas 75093
 
 
 
 
with a copy to:
Robert D. Axelrod
 
 
Axelrod, Smith & Kirshbaum
 
 
5300 Memorial Drive, Suite 1000
 
 
Houston, Texas 77007

 

 
13

 
 
A notice or communication will be effective (i) if delivered in Person or by
overnight courier, on the business day it is delivered and (ii) if sent by
registered or certified mail, three (3) business days after dispatch.
 
Section 10.3                 Severability. Whenever possible, each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement is held to be
prohibited by or invalid under applicable law, such provision will be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of this Agreement.
 
Section 10.4                   Assignment; Successors and Assigns. Except as
otherwise provided herein, the provisions hereof shall inure to the benefit of,
and be binding upon, the successors and permitted assigns of the parties hereto.
No party hereto may assign its rights or delegate its obligations under this
Agreement without the prior written consent of the other parties hereto, which
consent will not be unreasonably withheld.
 
Section 10.5                   Public Announcements. The parties hereto agree
that prior to making any public announcement or statement with respect to the
transactions contemplated by this Agreement, the party desiring to make such
public announcement or statement shall consult with the other parties hereto and
exercise their best efforts to agree upon the text of a public announcement or
statement to be made by the party desiring to make such public announcement;
provided, however, that if any party hereto is required by law to make such
public announcement or statement, then such announcement or statement may be
made without the approval of the other parties. Provided, however, that this
section shall not apply post-Closing to Purchaser or Company.
 
Section 10.6                  Entire Agreement. This Agreement, the Plan of
Merger and the other documents delivered pursuant hereto constitute the full and
entire understanding and agreement between the parties with regard to the
subject matter hereof and thereof and supersede and cancel all prior
representations, alleged warranties, statements, negotiations, undertakings,
letters, acceptances, understandings, contracts and communications, whether
verbal or written among the parties hereto and thereto or their respective
agents with respect to or in connection with the subject matter hereof.
 
Section 10.7                 Choice of Law. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of Texas without regard
to principles of conflict of laws. In any action between or among any of the
parties, whether arising out of this Agreement or otherwise, each of the parties
irrevocably consents to the exclusive jurisdiction and venue of the federal and
state courts located in Collin County, Texas.
 
 
14

 
 
Section 10.8                Execution. This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
Section 10.9                  Costs and Expenses. Each party shall pay their own
respective fees, costs and disbursements incurred in connection with this
Agreement.
 
Section 10.10               Section Headings. The section and subsection
headings in this Agreement are used solely for convenience of reference, do not
constitute a part of this Agreement, and shall not affect its interpretation.
 
Section 10.11                No Third-Party Beneficiaries. Nothing in this
Agreement will confer any third party beneficiary or other rights upon any
person (specifically including any employees of The Company) or any entity that
is not a party to this Agreement.
 
Section 10.12               Further Assurances. Each party covenants that at any
time, and from time to time, after the Closing Date, it will execute such
additional instruments and take such actions as may be reasonably be requested
by the other parties to confirm or perfect or otherwise to carry out the intent
and purposes of this Agreement.
 
Section 10.13                 Exhibits Not Attached. Any exhibits not attached
hereto on the date of execution of this Agreement shall be deemed to be and
shall become a part of this Agreement as if executed on the date hereof upon
each of the parties initialing and dating each such exhibit, upon their
respective acceptance of its terms, conditions and/or form.
 
Section 10.14               Attorney Review - Construction. In connection with
the negotiation and drafting of this Agreement, the parties represent and
warrant to each other that they have had the opportunity to be advised by
attorneys of their own choice and, therefore, the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any amendments
hereto.
 
Section 10.15               Gender. All personal pronouns used in this Agreement
shall include the other genders, whether used in the masculine, feminine or
neuter gender and the singular shall include the plural and vice versa, wherever
appropriate.
 
 
[SIGNATURES APPEAR ON THE FOLLOWING PAGE.]
 
 
15

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement and Plan of
Reorganization to become effective as of the Effective Date.
 
 
 
COMPANY
 
 
 
LINE DRIVE ENERGY, LLC, a Texas limited liability company
 
 
 
 
 
 
 
 
 
By:  
/s/  Greg McCabe, Sr.
 
 
 
Greg McCabe, Sr., Manager
 
 
 
 
 
 
 
 
 

 
SELLER
 
 
 
 
 
 
 
 
 
 
By:  
/s/  Greg McCabe, Sr.
 
 
 
GREG MCCABE, SR.
 

 
 
PARENT
 
 


 
 
TORCHLIGHT ENERGY RESOURCES, INC., a Nevada corporation
 
 
 
 
 
 
 
 
 
By:  
/s/  John Brda
 
 
 
John Brda, CEO
 

 
 
MERGER SUB
 
 
 
 
 
TORCHLIGHT ACQUISITION CORPORATION, a Texas corporation
 
 
 
 
 
 
 
 
 
By:  
/s/  John Brda
 
 
 
John Brda, President
 

 
 
 
Agreement and Plan of Reorganization
16

 
 
EXHIBIT A
PLAN OF MERGER
 
 
This PLAN OF MERGER (the "Plan of Merger") is made as of the 30th day of
January, 2017 by and among TORCHLIGHT ENERGY RESOURCES, INC., a Nevada
corporation (“Purchaser”), TORCHLIGHT ACQUISITION CORPORATION, a Texas
corporation (“Merger Sub”), and LINE DRIVE ENERGY, LLC, a Texas limited
liability company (“Target”) (Merger Sub and Target being hereinafter
collectively referred to as the “Parties to the Merger”).
 
RECITALS
 
A.          Prior to the execution of this Plan of Merger, Purchaser, Merger
Sub, and Target have entered into an Agreement and Plan of Reorganization dated
as of January 30, 2017 (the “Plan of Reorganization”) providing for certain
representations, warranties, and agreements in connection with the transaction
contemplated.
 
B.           The Boards of Directors of Purchaser and Merger Sub and the Manager
and Member of Target have approved the acquisition of Target by Parent.
 
C.           The Boards of Directors of Purchaser and Merger Sub and the Manager
and Member of Target have approved the merger of Merger Sub into Target (the
“Merger”) upon the terms and subject to the conditions set forth herein and in
the Plan of Reorganization.
 
D.           For federal income tax purposes, it is intended that the Merger
shall qualify as a reorganization within the meaning of Section 368(a) of the
Internal Revenue Code of 1986, as amended (the “Code”).
 
WITNESSETH
 
Now, therefore, in consideration of the premises and the mutual promises and
covenants contained herein, and subject to the conditions hereinafter set forth,
the parties agree as follows:
 
ARTICLE I
THE MERGER
 
1.1           The Merger.  At the Effective Time (as defined in Section 1.2) and
subject to the terms and conditions of this Plan of Merger and the Plan of
Reorganization, Merger Sub shall be merged with and into Target and the separate
existence of Merger Sub shall thereupon cease, in accordance with the applicable
provisions of the Texas Business Organizations Code (the “Act”). Target shall be
the surviving organization in the Merger (sometimes referred to herein as the
“Surviving Entity”) and will continue to be governed by the laws of the State of
Texas, and the existence of Target will continue. The Merger will have the
effects specified by the Act.
 
 
17

 
 
1.2           Effective Time.  As soon as practicable following fulfillment or
waiver of the conditions specified in Article VII of the Plan of Reorganization
and provided that this Plan of Merger has not been terminated or abandoned
pursuant to Article IV hereof, the Parties to the Merger will cause a
Certificate of Merger (the “Certificate of Merger”) to be filed with the office
of the Secretary of State of the State of Texas as provided in Section 10.151 of
the Act, and will cause this Plan of Merger to be on file at the principal place
of business of the Target. Subject to and in accordance with the laws of the
State of Texas, the Merger will become effective upon the filing of the
Certificate of Merger with the office of the Secretary of State of the State of
Texas , or such later time or date as may be specified in the Certificate of
Merger (the “Effective Time”).
 
ARTICLE II
THE SURVIVING ORGANIZATION
 
2.1           Certificate of Formation. The Certificate of Formation of Target,
as in effect immediately prior to the Effective Time shall be the Certificate of
Formation of the Surviving Organization until the same shall be altered or
amended.
 
2.2.           Company Agreement. The Company Agreement of Target, as in effect
immediately prior to the Effective Time shall be the Company Agreement of the
Surviving Organization until the same shall be altered or amended.
 
2.3.           Manager. The Manager of Target, as the Surviving Organization,
immediately after the Effective Time shall be John Brda.
 
ARTICLE III
CONVERSION OF SECURITIES
 
3.1           Conversion of Capital Stock of Merger Sub. As of the Effective
Time, by virtue of the Merger and without any action on the part of Purchaser,
Merger Sub, Target or the respective shareholders or members thereof, each share
of the capital stock of Merger Sub issued and outstanding immediately prior to
the Effective Time shall be automatically converted into and become one (1)
validly issued membership interest in the Surviving Organization, and such
membership interest in the Surviving Organization shall constitute all of the
issued and outstanding membership interests in the Surviving Organization
immediately following the Effective Time.
 
3.2           Conversion of Membership Interest in Target.
 
(a)           Aggregate Merger Consideration. The aggregate merger consideration
payable for the issued and outstanding membership interest in Target (the
“Merger Consideration”) shall be 3,301,739 restricted shares of common stock,
par value $0.0001 per share, of Purchaser (“Purchaser Common Stock”). The
issuance of the Purchaser Common Stock will be made without registration under
the Securities Act of 1933, as amended, or any securities “blue sky” or other
similar laws of any state.
 
 
18

 
 
(b)           Cancellation of Target Membership Interest. As of the Effective
Time, by virtue of the Merger and without any action on the part of Purchaser,
Merger Sub, Target or the respective shareholders of members thereof, the
membership interest in Target issued and outstanding immediately prior to the
Effective Time (the “Target Membership Interest”) shall cease to exist;
provided, however, that the holder of the Target Membership Interest shall be
entitled to the Merger Consideration in the form of Purchaser Common Stock.
 
(c)            Payment of Merger Consideration. At the Closing (as defined in
the Plan of Reorganization), Purchaser will deliver stock certificates
evidencing the Purchaser Common Stock.
 
ARTICLE IV
TERMINATION AND AMENDMENT
 
4.1           Termination. This Plan of Merger shall terminate in the event of
and upon termination of the Plan of Reorganization.
 
4.2           Amendment. This Plan of Merger may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto.
 
4.3           Severability. Whenever possible, each provision of this Plan of
Merger shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Plan of Merger is held to be
prohibited by or invalid under applicable law, such provision will be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of this Plan of Merger.
 
4.4           Assignment, Successors and Assigns. The provisions hereof shall
inure to the benefit of, and be binding upon, the successors and permitted
assigns of the parties hereto. No party hereto may assign its rights or delegate
its obligations under this Plan of Merger without the prior written consent of
the other parties hereto, which consent will not be unreasonably withheld.
 
4.5           Entire Agreement. This Agreement and the Plan of Reorganization
constitute the full and entire understanding and agreement between the parties
with regard to the subject matter hereof and thereof and supersede and cancel
all prior representations, alleged warranties, statements, negotiations,
undertakings, letters, acceptances, understandings, contracts and
communications, whether verbal or written among the parties hereto and thereto
or their respective agents with respect to or in connection with the subject
matter hereof.
 
4.6           Choice of Law. This Plan of Merger shall be governed by, and
construed in accordance with, the laws of the State of Texas without regard to
principles of conflict of laws. In any action between or among any of the
parties, whether arising out of this Plan of Merger or otherwise, each of the
parties irrevocably consents to the exclusive jurisdiction and venue of the
federal and state courts located in Collin County, Texas.
 
4.7           Execution. This Plan of Merger may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
 
19

 
 
4.8           Section Headings. The section and subsection headings in this Plan
of Merger are used solely for convenience of reference, do not constitute a part
of this Plan of Merger, and may not affect its interpretation.
 
 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
20

 
 
IN WITNESS WHEREOF, the parties, by and through their respective authorized
representatives, have executed this Plan of Merger effective as of the day first
written above.
 
 
TORCHLIGHT ENERGY RESOURCES, INC., a Nevada corporation
 
 
 
 
 
 
 
 
 
By:  
/s/  John Brda
 
 
Name: 

John Brda
 
 
Title:

President

 
 
 
 
 

 
 
TORCHLIGHT ACQUISITION CORPORATION, a Texas corporation
 
 
 
 
 
 
 
 
 
By:  
/s/  John Brda
 
 
 
John Brda, President 
 
 
 
 
 

 
 
LINE DRIVE ENERGY, LLC, a Texas limited liability company
 
 
 
 
 
 
 
 
 
By:  
/s/  Greg McCabe, Sr.
 
 
Name: 

Greg McCabe, Sr., Manager
 
 
 
 
 

 
 
 
 
 
 
 
 
 
 
21

 

 
Schedules
 
 
Schedule 4.3 -- Assets
 
Warrant to Purchase 521,739 shares of common stock of Torchlight Energy
Resources, Inc., warrant certificate number W-SAP-004
 
Lessor: Cotten Resources, LTD
Lessee: Torchlight Energy, Inc.
Date: June 8, 2016
V/P: Unknown
Legal Description:
 
All of Section 73 Block 6, Abstract 1005, Tom Green County, 640 acres.
All of Section 41, Block 7, Abstract 950(TG) & 237(S), Tom Green and Sterling
County, 640 acres
All of Section 86, Block 6, Abstract 8472(TG) & 1119(S), Tom Green and Sterling
County, 640 acres
All of Section 87, Block 6, Abstract 1012(TG) & 191(S), Tom Green and Sterling
County, 640 acres
All of Section 88, Block 6, Abstract 8345(TG) & 1076(S), Tom Green and Sterling
County, 640 acres**
All of Section 90, Block 6, Abstract 1075, Sterling County, 640 acres
All of Section 91, Block 6, Abstract 193, Sterling County, 640 acres
Total acres: 4,480 gross acres
** Save and Except 40 acres in the form of a square around the wellbore of the
EXCO PNR-Harris Heirs “88” #1 Well (API No. 42-431-33263) located 850 feet FNL
and 1320 feet FWL of Section 88, as to depths from the surface down to 5,482
feet.
 
Lessor: Cotten Resources, LTD
Lessee: Oxy USA, Inc.
Date: 4/12/13
V/P: 71/345
Legal Description:
All of Section 73 Block 6, Abstract 1005, Tom Green County, 640 acres.
All of Section 41, Block 7, Abstract 950(TG) & 237(S), Tom Green and Sterling
County, 640 acres
All of Section 86, Block 6, Abstract 8472(TG) & 1119(S), Tom Green and Sterling
County, 640 acres
All of Section 87, Block 6, Abstract 1012(TG) & 191(S), Tom Green and Sterling
County, 640 acres
All of Section 88, Block 6, Abstract 8345(TG) & 1076(S), Tom Green and Sterling
County, 640 acres**
All of Section 90, Block 6, Abstract 1075, Sterling County, 640 acres
All of Section 91, Block 6, Abstract 193, Sterling County, 640 acres
 
 
22

 
 
Total acres: 4,480 gross acres
** Save and Except 40 acres in the form of a square around the wellbore of the
EXCO PNR-Harris Heirs “88” #1 Well (API No. 42-431-33263) located 850 feet FNL
and 1320 feet FWL of Section 88, as to depths from the surface down to 5,482
feet.
 
Lessor: Judson Properties, LTD, & Judson Investment Corporation
Lessee: Oxy USA, Inc.
Date: 4/12/13
V/P: 71/360
Legal Description:
All of Section 70, Block 6, Abstract 8592(TG) & 1187(I), Irion and Tom Green
County, 644.20 acres
All of Section 71, Block 6, Abstract 1004(TG) & 347(I), Irion and Tom Green
County, 640 acres
All of Section 72, Block 6, Abstract 8662(TG) & 1214(I), Irion and Tom Green
County, 644.20 acres
All of Section 73 Block 6, Abstract 1005, Tom Green County, 640 acres
All of Section 74, Block 6, Abstract 8344, Tom Green County, 645.9 acres
All of Section 75, Block6, Abstract 1006, Tom Green County, 640 acres
All of Section 41, Block 7, Abstract 950(TG) & 237(S), Tom Green and Sterling
County, 640 acres
All of Section 86, Block 6, Abstract 8472(TG) & 1119(S), Tom Green and Sterling
County, 640 acres
All of Section 87, Block 6, Abstract 1012(TG) & 191(S), Tom Green and Sterling
County, 640 acres
All of Section 88, Block 6, Abstract 8345(TG) & 1076(S), Tom Green and Sterling
County, 640 acres**
Total acres: 6,414.3
 
All of Section 89, Block 6, Abstract 192, Sterling County, 640 acres
All of Section 90, Block 6, Abstract 1075, Sterling County, 640 acres
All of Section 91, Block 6, Abstract 193, Sterling County, 640 acres
All of Section 102, Block 6, Abstract 1170, Sterling County, 649 acres
All of Section 103, Block 6, Abstract 199, Sterling County, 640 acres
All of Section 104, Block 6, Abstract 1169, Sterling County, 649.3 acres
All of Section 105, Block 6, Abstract 201, Sterling County, 640 acres
All of Section 106, Block 6, Abstract 1072, Sterling County, 650 acres
All of Section 107, Block 6, Abstract 202, Sterling County, 640 acres
Total acres: 5,788.30 gross acres
** Save and Except 40 acres in the form of a square around the wellbore of the
EXCO PNR-Harris Heirs “88” #1 Well (API No. 42-431-33263) located 850 feet FNL
and 1320 feet FWL of Section 88, as to depths from the surface down to 5,482
feet.
 
Lessor: LAJ Corporation
Lessee: Oxy USA, Inc.
Date: 4/11/13
V/P: 71/366
 
 
23

 
 
Legal Description:
All of Section 70, Block 6, Abstract 8592(TG) & 1187(I), Irion and Tom Green
County, 644.20 acres
All of Section 71, Block 6, Abstract 1004(TG) & 347(I), Irion and Tom Green
County, 640 acres
All of Section 72, Block 6, Abstract 8662(TG) & 1214(I), Irion and Tom Green
County, 644.20 acres
All of Section 73 Block 6, Abstract 1005, Tom Green County, 640 acres
All of Section 74, Block 6, Abstract 8344, Tom Green County, 645.9 acres
All of Section 75, Block6, Abstract 1006, Tom Green County, 640 acres
All of Section 41, Block 7, Abstract 950(TG) & 237(S), Tom Green and Sterling
County, 640 acres
All of Section 86, Block 6, Abstract 8472(TG) & 1119(S), Tom Green and Sterling
County, 640 acres
All of Section 87, Block 6, Abstract 1012(TG) & 191(S), Tom Green and Sterling
County, 640 acres
All of Section 88, Block 6, Abstract 8345(TG) & 1076(S), Tom Green and Sterling
County, 640 acres**
Total acres: 6,414.3
 
All of Section 89, Block 6, Abstract 192, Sterling County, 640 acres
All of Section 90, Block 6, Abstract 1075, Sterling County, 640 acres
All of Section 91, Block 6, Abstract 193, Sterling County, 640 acres
All of Section 102, Block 6, Abstract 1170, Sterling County, 649 acres
All of Section 103, Block 6, Abstract 199, Sterling County, 640 acres
All of Section 104, Block 6, Abstract 1169, Sterling County, 649.3 acres
All of Section 105, Block 6, Abstract 201, Sterling County, 640 acres
All of Section 106, Block 6, Abstract 1072, Sterling County, 650 acres
All of Section 107, Block 6, Abstract 202, Sterling County, 640 acres
Total acres: 5,788.30 gross acres
** Save and Except 40 acres in the form of a square around the wellbore of the
EXCO PNR-Harris Heirs “88” #1 Well (API No. 42-431-33263) located 850 feet FNL
and 1320 feet FWL of Section 88, as to depths from the surface down to 5,482
feet.
 
Lessor: Sigmar, Inc.
Lessee: Oxy USA, Inc.
Date: 4/11/13
V/P: 71/354
Legal Description:
All of Section 70, Block 6, Abstract 8592(TG) & 1187(I), Irion and Tom Green
County, 644.20 acres
All of Section 71, Block 6, Abstract 1004(TG) & 347(I), Irion and Tom Green
County, 640 acres
All of Section 72, Block 6, Abstract 8662(TG) & 1214(I), Irion and Tom Green
County, 644.20 acres
All of Section 73 Block 6, Abstract 1005, Tom Green County, 640 acres
All of Section 74, Block 6, Abstract 8344, Tom Green County, 645.9 acres
All of Section 75, Block6, Abstract 1006, Tom Green County, 640 acres
 
 
24

 
 
All of Section 41, Block 7, Abstract 950(TG) & 237(S), Tom Green and Sterling
County, 640 acres
All of Section 86, Block 6, Abstract 8472(TG) & 1119(S), Tom Green and Sterling
County, 640 acres
All of Section 87, Block 6, Abstract 1012(TG) & 191(S), Tom Green and Sterling
County, 640 acres
All of Section 88, Block 6, Abstract 8345(TG) & 1076(S), Tom Green and Sterling
County, 640 acres**
Total acres: 6,414.3
 
All of Section 89, Block 6, Abstract 192, Sterling County, 640 acres
All of Section 90, Block 6, Abstract 1075, Sterling County, 640 acres
All of Section 91, Block 6, Abstract 193, Sterling County, 640 acres
All of Section 102, Block 6, Abstract 1170, Sterling County, 649 acres
All of Section 103, Block 6, Abstract 199, Sterling County, 640 acres
All of Section 104, Block 6, Abstract 1169, Sterling County, 649.3 acres
All of Section 105, Block 6, Abstract 201, Sterling County, 640 acres
All of Section 106, Block 6, Abstract 1072, Sterling County, 650 acres
All of Section 107, Block 6, Abstract 202, Sterling County, 640 acres
Total acres: 5,788.30 gross acres
** Save and Except 40 acres in the form of a square around the wellbore of the
EXCO PNR-Harris Heirs “88” #1 Well (API No. 42-431-33263) located 850 feet FNL
and 1320 feet FWL of Section 88, as to depths from the surface down to 5,482
feet.
 
Lessor: Wayne H. Bellows; Marilyn L. Bellows; Andrew Paul Smith and wife, Bonnie
Smith; Andrew P. Smith, Trustee; Andrew P. Smith, JR., Trustee of the Andrew P.
Smith, Jr., Mineral Trust dated September 19, 2008; Clayton H. Smith, Trustee of
the Clayton H. Smith Mineral Trust dated September 19, 2008; Shannon Fraser
Smith Stephens, Successor Trustee of the David M. Smith Family Trust U/W/O of
David Malcolm Smith, Deceased; Frank Harris Smith and wife, Gloria Grubb Smith,
Wells Fargo Bank N.A., Successor Trustee of the Keith French Ellwanger Trust;
Stephen Martin Samuel; Daniel H. Barrow, Kenneth H. Wanamaker, Trustee of the
Townes Trust; Robin Mourning and Deborah Jeanne Crownover, Trustee of the
Crownover Revocable Trust dated October 7, 1993, as Amended and Restated in
Restated Declaration of Trust dated May 22, 2012
 
Lessee: Oxy USA, Inc.
Date: 7/12/12
V/P: 63/350
Legal Description:
All of Section 70, Block 6, Abstract 8592(TG) & 1187(I), Irion and Tom Green
County, 644.20 acres
All of Section 71, Block 6, Abstract 1004(TG) & 347(I), Irion and Tom Green
County, 640 acres
All of Section 72, Block 6, Abstract 8662(TG) & 1214(I), Irion and Tom Green
County, 644.20 acres
All of Section 73 Block 6, Abstract 1005, Tom Green County, 640 acres
All of Section 74, Block 6, Abstract 8344, Tom Green County, 645.9 acres
 
 
25

 
 
All of Section 75, Block6, Abstract 1006, Tom Green County, 640 acres
All of Section 41, Block 7, Abstract 950(TG) & 237(S), Tom Green and Sterling
County, 640 acres
All of Section 86, Block 6, Abstract 8472(TG) & 1119(S), Tom Green and Sterling
County, 640 acres
All of Section 87, Block 6, Abstract 1012(TG) & 191(S), Tom Green and Sterling
County, 640 acres
All of Section 88, Block 6, Abstract 8345(TG) & 1076(S), Tom Green and Sterling
County, 640 acres**
Total acres: 6,414.3
 
All of Section 89, Block 6, Abstract 192, Sterling County, 640 acres
All of Section 90, Block 6, Abstract 1075, Sterling County, 640 acres
All of Section 91, Block 6, Abstract 193, Sterling County, 640 acres
All of Section 102, Block 6, Abstract 1170, Sterling County, 649 acres
All of Section 103, Block 6, Abstract 199, Sterling County, 640 acres
All of Section 104, Block 6, Abstract 1169, Sterling County, 649.3 acres
All of Section 105, Block 6, Abstract 201, Sterling County, 640 acres
All of Section 106, Block 6, Abstract 1072, Sterling County, 650 acres
All of Section 107, Block 6, Abstract 202, Sterling County, 640 acres
Total acres: 5,788.30 gross acres
** Save and Except 40 acres in the form of a square around the wellbore of the
EXCO PNR-Harris Heirs “88” #1 Well (API No. 42-431-33263) located 850 feet FNL
and 1320 feet FWL of Section 88, as to depths from the surface down to 5,482
feet.
 
Lessor: Wesley Z. Hodges and wife, Karen G. Hodges
Lessee: Oxy USA, Inc.
Date: 7/18/13
V/P: 73/355
Legal Description:
33.96 acres, more or less, situated in Sterling County, TX out of what is known
and designated as Survey No 1H out of the J.E. Beavers Survey No 1, described in
Warranty Deed dated January 28, 1942 from W.B. Atkinson to L.F. Hodges, recorded
in Volume 35, Page 101, Deed Records of Sterling County, TX and more
particularly described as follows:
Beginning at a rock mound made for the S. Common corner of Sections 37 and 38,
G.C.&S.F.Ry. Co. for N.E. Corner of this survey and N.W. Corner of Sur. 1-A in
name of W.B. Atkinson.
Thence South 87°41’W. with the S. line of said Section38, 1903 vrs. to an old
rock mound at a fence corner for the S. common corner of Sections 38 and 39 for
N.W. Corner of this survey:
Thence South 4°45’E, with a division fence 89 vrs. to a stake for S.W. corner of
this survey and N.W. corner of Survey N. 2A in the name of W.B Atkinson;
Thence East with the N. line of Section 136, Block 6, H. & T.C. Ry. Co. 1896
vrs. to a point in the N. line of said Section 136, for the SE corner of this
survey and S.W. corner of Survey No. 1-A, W.B. Atkinson;
Thence North 130 vrs. to the place of the beginning.
 
Lessor: James Clinton Hodges and wife, Joyce G. Hodges
 
 
26

 
 
Lessee: Oxy USA, Inc.
Date: 7/25/13
V/P: 73/667
Legal Description:
52.52 acres more or less, situated in Sterling County, TX out of what is known
and designated as Survey No. 2H out of the J.E. Beavers Survey No. 1, described
in Warranty Deed dated January 28, 1942 from W.B. Atkinson to L.F. Hodges,
recorded in Volume 35, Page 101, deed records of Sterling County, Tx and more
particularly described as follows:
Beginning at an old rock mound made for the S. Common corner of Sections 38 and
39, G.C.&S.F. Ry. Co. for the Northerly corner of this survey.
Thence South 4°41’E, with the division fence 1947 vrs. a rock mound for the SW
corner of Section136, Blk 6, H.&T.C. Ry. Co., a mesquite stump brs. S, 27-1/2° E
79 vrs. DO. Brs. S. 41-1/2° E, ff-1/2° vrs.
Thence West at 1915 vrs. a rock mound for the N common corner of Section 7 and
8, Blk 7, .&T.C. Ry. Co., at 3828 vrs. a rock mound for N common corner of
Section 6 and 7 in said Blk 7. A mesquite 8” brs. S 33° E, 55 vrs. at 4048 vrs.
a stake in the N line of Section6 in said Blk 7, At a point 220 vrs, West of its
NE corner for SW corner of this survey;
Thence North 33vrs. to the S common corner of Sections 41 and 44, G.C.&S.F. Ry
Co. for NW corner of this survey;
Thence North 89° 40’E 1937 vrs. to SE corner of Section 40, G.C.&S.F. Ry Co.,
which is 159 vrs. W and 40 vrs. N of the SW corner of said Section 136.
Thence North 1900 vrs. to the place of beginning.
 
Lessor: Hudson Management, Ltd.
Lessee: Oxy USA, Inc.
Date: 1/25/13
V/P: 203/624
Legal Description:
510 acre portion of Section 70, Block 6, Abstract 8592(TG) & 1187(I), Irion and
Tom Green County
400 acre portion of Section 71, Block 6, Abstract 1004(TG) & 347(I), Irion and
Tom Green County
All of Section 74, Block 6, Abstract 8344, Tom Green County, 645.9 acres
All of Section 75, Block 6, Abstract 1006, Tom Green County, 640 acres
 
 
Schedule 4.16 – Encumbrances
 
The Assets are specifically subject to that certain Participation Agreement,
dated effective May 1, 2016, by and between McCabe Petroleum Corporation,
Imperial Exploration, LLC, and Torchlight Energy, Inc., and all amendments and
modifications thereto. The Participation Agreement also includes a joint
operating agreement that is binding on the assets.
 
 
Schedule 4.17 -- Liabilities
 
 
27

 
 
1.
The Assets are specifically subject to that certain Participation Agreement,
dated effective May 1, 2016, by and between McCabe Petroleum Corporation,
Imperial Exploration, LLC, and Torchlight Energy, Inc., and all amendments and
modifications thereto. The Participation Agreement also includes a joint
operating agreement that is binding on the assets.
 
2.
Its proportionate share of the costs incurred in drilling the Flying B Ranch #2
Well (API Number 42-451-32852).
 
Schedule 4.18 – Contracts and Leases
 
The Assets are specifically subject to that certain Participation Agreement,
dated effective May 1, 2016, by and between McCabe Petroleum Corporation,
Imperial Exploration, LLC, and Torchlight Energy, Inc., and all amendments and
modifications thereto. The Participation Agreement also includes a joint
operating agreement that is binding on the assets.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
28
